Citation Nr: 1714355	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  16-61 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected asbestosis. 


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  It has been processed using the Veteran's Benefits Management System (VBMS), with records also contained in a Virtual VA paperless claims file.

The Veteran had active duty service from July 1967 to April 1971.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO granted service connection for asbestosis and assigned a disability rating of 30 percent effective October 10, 2014.  The Veteran appealed the assigned 30 percent rating in July 2015.  Pursuant to a September 2015 BVA directive, the RO issued a statement of the case in June 2016.  The Veteran then submitted a VA Form 9 in September 
2016.  The RO certified the Veteran's appeal to the Board in January 2017.	  

For reasons set forth below, the Board finds that the Veteran's increased rating claim on appeal must be REMANDED for further development 

Prior to setting forth its reasons and bases for the current remand, the Board notes that it previously found in its September 2015 decision that a claim for a total disability rating based on unemployability due to service-connected disability (TDIU) had been raised by the record and referred the issue to the RO.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Since that time, the RO has provided the Veteran with a letter dated in February 2016 that set forth the elements and evidence necessary for a TDIU claim to be granted; and the Veteran submitted a formal application for increased compensation based on unemployability in March 2016.  A rating decision pertaining to this TDIU claim has not yet been issued.  As such, the Board will not remand the issue of TDIU as it is currently being developed by the AOJ.  

The Board finds that a REMAND of the Veteran's asbestosis claim is necessary.  As such, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for asbestosis.  The RO has assigned a disability rating of 30 percent from October 10, 2014, under 38 C.F.R. § 4.97, Diagnostic Code 6845.  The Veteran contends that his service-connected asbestosis should be assigned a higher rating.  

The RO evaluated the Veteran's service-connected asbestosis by analogy under Diagnostic Code 6845 for chronic pleural effusion/fibrosis rather than Diagnostic Code 6833 for asbestosis.  Under either diagnostic code, the provisions of 38 C.F.R. § 4.96(d)(1) through (d)(7) must be followed.  These provisions set forth a requirement that pulmonary function tests must be undertaken when evaluating certain respiratory disorders, with limited circumstances.  Two of the circumstances in which pulmonary function tests are not required involve situations (1) when there have been one or more episodes of acute respiratory failure or (2) when outpatient oxygen therapy is required.  

The Board finds that the February 2015 pulmonary function studies upon which the Veteran's 30 percent disability rating is based are incomplete and a new examination is warranted.  In remanding this claim for new tests, the Board observes for the record that Veteran's counsel has argued that the Veteran has experienced at least one episode of acute respiratory failure and has also required outpatient oxygen therapy, symptomatology for which the Veteran should be assigned a 100 percent disability rating.  See September 2016 argument from counsel with VA-Form 9; Counsel's "Attachment C" provided to the RO in September 2016.  

The Board finds that updated pulmonary function tests should be obtained as the results of which are necessary to accurately rate the Veteran's asbestosis disability.  
Returning to VA regulations and pulmonary function studies, the Board initially observes that Diagnostic Code 6833 (the Diagnostic Code for asbestosis) is based upon a General Rating Formula specific for Interstitial Lung Disease.  38 C.F.R. § 4.97 (emphasis added).  Diagnostic Code 6845 (the Diagnostic Code for chronic pleural effusion or fibrosis) is based on a General Rating Formula specific to Restrictive Lung Disease.  Id.  Both of these diagnostic codes utilize different pulmonary function tests.  These tests include the FVC test (Forced Vital Capacity), the FEV-1 test (Forced Expiratory Capacity in one second), the FEV-1/FVC test (Forced Expiratory Capacity in one second to Forced Vital Capacity), and the DLCO (SB) test (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method).  Both diagnostic codes also utilize results that are either pre-bronodilator or post-bronchodilator.  

In addition, VA regulations provide guidance to the RO in terms of how pulmonary function test data should be used.  For example, VA regulations provide that if a Veteran's DLCO (SB) test is not of record, the RO is supposed to evaluate the Veteran's disability on alternative criteria as long as the VA examiner states in his/her report why the DLCO (SB) test would not be useful or valid in the Veteran's particular case.  See 38 C.F.R. § 4.96(d)(2).  Post-bronchodilator test results are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  See 38 C.F.R. § 4.96(d)(4).  In addition, post-bronchodilator results are to be used in evaluating a Veteran's disability unless the post-bronchodilator results are poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values should be used for rating purposes (thus, only the better of the two results will be utilized).  Lastly, when there is a disparity between the results of different pulmonary function tests (the FEV test, the FEV-1 test, etc.), so that the level of evaluation would differ depending on which test result is used, the RO should use the test result that the examiner states most accurately reflects the Veteran's level of disability.  

In this case, the only pulmonary function tests of record are dated in February 2015.  These tests showed that the Veteran had: 

      Pre-bronchodilator: 			Post-bronchodilator:
      FVC: 67% predicted 		FVC: 71% predicted
      FEV-1: 66% predicted 		FEV-1: 74% predicted
      FEV-1/FVC: 76% 			FEV-1/FVC: 80%
      DLCO: 37% predicted 		DLCO: % predicted	

In the March 2015 rating decision on appeal, the RO evaluated the Veteran's test results pursuant to the rating criteria under Diagnostic Code 6845.  In doing so, the RO assigned a 30 percent evaluation based upon a post-bronchodilator FEV-1 test score "of 56 to 70 percent of predicted value (66%)."  The RO used the data from the FEV-1 pulmonary test (rather than the other pulmonary function tests) because the February 2015 VA examiner indicated that it most accurately reflected the Veteran's level of disability.  In the rating decision, the RO also noted that the Veteran's symptoms included a pre-bronchodilator DLCO (SB) value of 37; and a post-bronchodilator FEV-1/FVC of 80, neither of which were compensable.  The RO also reported that the Veteran's maximum oxygen consumption was 15 to 20 ml/kg/min (with cardiorespiratory limit).  

In assigning the 30 percent disability rating under Diagnostic Code 6845, the RO stated in its rating decision that asbestosis is not a disability that is specifically listed in VA's rating schedule.  As set forth above, this statement is incorrect.  VA's Diagnostic Code 6833 provides rating criteria specifically for asbestosis.  In making its statement, it is more likely that the RO was attempting to explain to the Veteran that it was utilizing Diagnostic Code 6845 by analogy as it was thought to provide for the assignment of a higher disability rating than contemplated under Diagnostic Code 6833.  In this regard, Diagnostic Code 6845 provides for the assignment of a 10 percent disability rating and a 30 percent disability rating based upon results of the FEV-1 pulmonary test.  The FEV-1 pulmonary test is not a part of the rating criteria for Diagnostic Code 6833; and therefore cannot be considered in determining a disability rating under that code.  

Reviewing the other pulmonary function test results of record, the Board observes that the rating criteria of Diagnostic Code 6845 does not include for consideration the FVC test.  It does, however, take into consideration the FEV-1/FVC pulmonary test.  In this case, the Veteran had a FEV-1/FVC score of 80%.  Based upon this test, the Veteran would be assigned a 10 percent disability rating because the rating criteria provides for 10 percent based upon evidence of  an FEV-1/FVC test result ranging from 71 to 80 percent.  

Lastly, as for the DLCO (SB) pulmonary test, the Board observes that a disability rating cannot be considered in the Veteran case under either Diagnostic Code 6833 or 6845 because the VA examiner failed to provide both pre-bronchodilator and post-bronchodilator results or explain why the test would not be useful or valid in the Veteran's case.  In her February 2015 examination report, the VA examiner recorded the Veteran's pre-bronchodilator DLCO (SB) result as 37 percent predicted, but failed to provide a post-bronchodilator value.  

Based on the inadequacies of the February 2015 VA examination, the Board finds that another VA pulmonary examination is required to obtain evidence as to the severity of the Veteran's service-connected asbestosis.  The AOJ is directed to perform pulmonary function tests and a maximum exercise capacity test that comply with the requirements of 38 C.F.R. §§ 4.96 and 4.97 unless the examiner determines that any of the above-referenced tests may be detrimental to the Veteran.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain and associate any outstanding medical treatment records for the Veteran's asbestosis.  

2.  The AOJ should schedule the Veteran for a VA respiratory diseases examination to determine the current severity of his asbestosis.  Prior to examining the Veteran, the VA examiner should be provided with a copy of this Board remand.  The examiner should then conduct pulmonary function tests with post-bronchodilator FVC, FEV-1, FEV-1/FVC and DLCO findings set forth clearly in his/her report.  A maximum exercise capacity test (in terms of ml/kg/min oxygen consumption) should also be performed.  If the VA examiner who evaluates the Veteran determines that any of these tests cannot be performed, the examiner is asked to so indicate.  

In addition to the foregoing, the VA examiner should report from his/her review of the medical evidence in the record whether the Veteran has ever had an episode of acute respiratory failure.  The examiner should also indicate whether the Veteran's asbestosis results in cardiorespiratory limitation, cor pulmonale, pulmonary hypertension or requires outpatient oxygen therapy.  If the examiner determines that there is a disparity between the results of the different pulmonary function tests such that the level of evaluation would differ depending on which test result is used, the examiner should explain the disparity and state which test most accurately reflects the Veteran's level of disability.  The examiner must explain the rationale for all opinions.

3.  Subsequent to the completion of the directives set forth above, the AOJ should readjudicate the Veteran's claim on appeal in light of all evidence of record.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond. The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




